¶ 1. Respondent John Ruggiero, Esq. has filed an affidavit of resignation under Rule 19.A of Administrative Order 9. Disciplinary counsel has submitted a statement of additional facts and supporting exhibits. Having reviewed the filings, the Court finds by clear and convincing evidence as follows. In January 2005, the Court issued an order placing respondent on interim suspension pending the completion of disciplinary proceedings arising from complaints against respondent involving the misappropriation of client funds. In April 2005, respondent entered a guilty plea to a federal information charging him with one count of mail fraud arising from a scheme to embezzle money from his trust account. In January 2006, the United States District Court for the District of Vermont sentenced respondent to 24 months in prison and three years supervised release upon the completion of his term, and ordered restitution in the amount of $418,481, representing the funds that respondent misappropriated from his trust account.
¶ 2. In light of the foregoing, respondent’s resignation from the Bar of the Vermont Supreme Court is accepted. We order that John Ruggiero is disbarred on consent from the office of attorney and counselor at law effective from the date of this order.
¶ 3. Respondent shall comply with the requirements of Administrative Order 9, Rule 23.